Citation Nr: 1740676	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-36 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  Jurisdiction now lies with the Cleveland, Ohio RO.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence is at least in relative equipoise as to whether the Veteran is able to obtain or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there are no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria and Analysis

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Here, the Veteran has multiple service connected disabilities which currently total a 90 percent disability evaluation.  As his service-connected disabilities combine to at least a 70 percent rating, and two disabilities (depressive disorder and a lumbosacral spine disorder) are rated at 40 percent or higher, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are met.

The Veteran's has reported a high school education; work experience as customer service representative with training in industrial engineering; and that he became too disabled to work in January 2007.  See April 2007 VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability).  Review of the record indicates that during the relevant period, the Veteran was working three hours a day to reduce financial stress, despite back pain.  See November 2013 Treatment Note.  However, the most recent treatment records reflect that he is currently unemployed.  See November 2016 Neurology Note.  

The Board finds that the VA examinations conducted in April 2011, May 2012, and June 2015 are probative evidence weighing against the Veteran's claim.  During the April 2011 VA examination, the examiner reported that the Veteran exhibited near normal range of motion when asked to perform range of motion maneuvers; however, range of motion was markedly reduced when asked to perform these maneuvers with a goniometer.  The examiner opined that the Veteran would be able to engage in physical employment, but would have some restrictions with prolonged walking or standing.  

A year later, in May 2012, a VA examiner opined that the Veteran's right ankle condition, plantar fasciitis, bilateral wrists, and lumbar spine did not have any impact on the Veteran's ability to perform sedentary employment.  However, the Veteran's employment would be affected due to his inability to carry more than 25 pounds and walk for more than 15 minutes without rest.  

Lastly, in March 2016, the Veteran underwent a VA examination to assess the impact that his service connected disabilities have on his ability to secure or follow a substantially gainful occupation.  The examiner found that his service-connected disabilities of the feet, ankle, skin and wrists did not impact the Veteran's ability to maintain substantial gainful employment.  Regarding his service-connected lumbar spine, the VA examiner indicated that the Veteran's physical labor would be limited by the ability to lift, push, or pull weight.  In addition, pushing or pulling weight would be limited because the Veteran uses a walker to support his back.  Nevertheless, the examiner opined that there was no limitation in the Veteran's ability to perform sedentary labor since he can sit for an hour until he needs to stand to relieve the pain.  

In support of his claim, the Veteran has submitted numerous letters from physicians.  The Board finds these letters to be probative evidence weighing in favor of the Veteran's claim as they were submitted by his treating VA physicians.  In January 2007, Dr. M.M. stated that the Veteran's back continued to worsen and he was on chronic narcotic medication to help relieve the pain.  See January 19, 2007 Correspondence.  The physician stated that the Veteran's level of disability was at a point where he is unable to hold gainful employment.  See also April 2007 Primary Care Nurse Practitioner Note.  

In March 2009, another VA physician, Dr. S.S., stated that the Veteran suffered back pain secondary to invertebral disc condition, bilateral shoulder pain, wrist pain, and ankle pain.  She opined that the Veteran's level of disability was at the point where he was unable to hold gainful employment.  This physician submitted additional letters in support of the Veteran's claim in March 2010, May 2010, September 2010, and May 2011 which reiterated that the Veteran was unable to perform duties due to his medical conditions and was unable to hold gainful employment.  

An August 2016 letter from Dr. L.J. reported that the Veteran has degenerative disc disease of the back and osteoarthritis of the shoulders, ankles, and wrists, which causes difficulty in bending, sitting, standing, or walking.  The clinician further stated that the Veteran's disability is such that he is unable to hold gainful employment and that she did not seeing his condition improving in the near future.  

In light of the foregoing, the Board finds that the evidence is in relative equipoise, and entitlement to TDIU is therefore granted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has not set an effective date so as not to preclude the Veteran from submitting argument and evidence on the effective date when the AOJ implements the Board decision.


ORDER

Entitlement to TDIU is granted, subject to the controlling regulations governing monetary awards.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


